Title: Treasury Department Circular to the Collectors of the Customs, 25 October 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir,
Treasury Department, October 25, 1792.

Pursuant to the discretion vested in me by the sixth section of the act, entitled, “An Act making alterations in the Treasury and War Departments,” I have concluded to commit the immediate superintendance of the Collection of the duties of impost and tonnage to the Comptroller of the Treasury.

You will therefore henceforth correspond with that officer, relatively to all matters arising out of the laws, which respect the laying or collecting of those duties; and you will consider his communications and instructions, in regard to such matters, as of the same force and validity, which they would have, if coming from me.
This however is not to be understood to comprehend the disposition and payment of the monies accruing from those duties; which as hereto-fore will be under my immediate direction.
Accordingly all the returns and documents which you have been accustomed to transmit to the Secretary of the Treasury, are here-after to be transmitted to the Comptroller; except the following, 1, weekly return of monies received and paid. 2, monthly schedule of bonds. 3, monthly abstract of bonds unpaid. 4, paid draughts, and receipts for monies paid to Banks and otherwise under special directions from me.
I request to be furnished as early as possible with an estimate from the best materials that can be procured, of what is likely to be the amount of the bounties payable within each District on fishing vessels (where they exist) pursuant to the act, entitled, “An Act concerning certain fisheries of the United States, and for the regulation and government of the fishermen employed therein,” and to be informed at the same time, how far the monies likely to be in hand by the period of payment, which is the last of December, will suffice for, or fall short, of the sum necessary.
Those Collectors who shall have any of the before mentioned bounties to pay, and who have instructions to make their remittances to any of the Banks, are herewith authorised to retain in their hands, out of the monies which they have, and shall receive, a sum sufficient to answer the purpose.
With great consideration,   I am, Sir,   Your obedient Servant,
A Hamilton
